Title: From Thomas Jefferson to the Board of War, 13 November 1779
From: Jefferson, Thomas
To: Board of War



In Council Novr. 13th. 1779.

The board are of the opinion that Mr. Adams and Mr. Southall or any other persons who shall be appointed by the board of War, be desired to have proper proceedings in Law instituted to compel a conveyance of the Lands purchased from Fortunatus Sydnor and in the mean time proceed to erect the magazines, removing force by force, which the public necessity and Safety, and clear justice and right will justify. They approve of enlisting a guard of invalids, and recommend to the board of War to obtain from the Auditors a roll of the pensioners and to take other necessary measures to carry this into execution.

Th: Jefferson

